Title: To George Washington from Joseph Valentine, 23 July 1768
From: Valentine, Joseph
To: Washington, George



Sir
July 23d 1768

when I Rote to you Last I had a very good prospect of a Crop at Every plantation But the Case is mutch alterd now accashioned by gusts of wind and Rain & hail in sum places wich happend Last weak where I live if my Crop had Ben forrod should made very little Corn or tobo it wod ben all disstroyed by the wind and hail the wind Blew very hard and the Hail very Large and a prodegus heavey Rain with it Laid the Corn all down flat and the hail tore it all to peces had the Corn ben large a great part wod Ben Broke off it took down a great parte of my Corn field fences and one house the tobaco that was grown to any Bigness was shatterd all to peces and a good ⟨d⟩eel of it Coverd up in water and Continued so a day or two I have ben at Every Quarter Sence—they had no hail with them nor the wind not Excessif hard but the heavey Ranes has hurt their tobaco and Sum of the Corn at old Quarter is drownded and the tobaco

on the low grounds their is sum forrod tobo at Rockahock which I think is greatly hurt by the wet I Came from Deavenports yesterday and he has a peace of tobo that is prittey forrod and it is Quite over done with the wet in many places it is turnd yeallow and stakey and when it is so it never will make good tobo if it is accassond by the wet we had a powerful Rain last night which Coverd Sum of my Tobo under water again if their was ass mutch their I am afraid it has drownded that peace of tobaco—I will let you no in a little time how those Crops are likely to turn out which at this time are but bad prospect have no more to ad Sir but Remain your Most hble Sert

Joseph Valentine

